                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 1 of 6 Page ID #:194




                 1    Carter C. White, CSB # 164149                 Jenny C. Huang, SBN 223596
                 2    King Hall Civil Rights Clinic                 Jessica T. Arena, SBN 301807
                      U.C. Davis School of Law                      JUSTICE FIRST
                 3    One Shields Avenue, Building TB-30            180 Grand Avenue, Suite 1300
                 4    Davis, CA 95616-8821                          Oakland, CA 94612
                      Telephone: 530.752.5440                       Tel.: (510) 628-0695
                 5
                      Facsimile: 530.752.5788                       Fax: (510) 318-7701
                 6    Email: ccwhite@ucdavis.edu                    E-mails: jhuang@justicefirst.net
                 7                                                             jarena@justicefirst.net
                      Maggy Krell, SBN #226675
                 8    1824 29th Street
                 9    Sacramento CA 95816-7313
                      Telephone: 916-529-0468
                10
                      Email: MaggyKrell@gmail.com
                11
                12
                      Attorneys for Plaintiff Keiana Aldrich
JUSTICE FIRST




                13                          UNITED STATES DISTRICT COURT
                14
                                          CENTRAL DISTRICT OF CALIFORNIA
                15
                16    KEIANA ALDRICH,                )            Case No: 5:20-cv-00974 (JGB)(KK)
                                                     )
                17                       Plaintiff,  )
                                                     )            PLAINTIFF’S EX PARTE
                18    vs.                            )            APPLICATION FOR
                                                     )
                19                                   )            CONFIDENTIAL LEGAL
                      GERARDO ROMO, SAMUEL           )            PHONE CALLS
                20    NAVARRO, IVAN ORDAZ, MOLLY ))
                21    HILL, AMY MILLER, SHANNON      )
                      STARK, and RALPH DIAZ          )
                22                                   )
                                         Defendants. )
                23                                   )
                24    TO DEFENDANTS GERARDO ROMO, SAMUEL NAVARRO, IVAN ORDAZ,
                25    MOLLY HILL, AMY MILLER, SHANNON STARK, and RALPH DIAZ:

                26          PLEASE TAKE NOTICE that Plaintiff Keiana Aldrich will and hereby

                27    requests, by way of an ex parte application, a court order compelling the California

                28    Institution for Women to provide confidential legal phone calls for litigation
                      purposes and to assist in protecting the mental health status of Ms. Aldrich. This
                                   PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                      ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                 PAGE 1
                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 2 of 6 Page ID #:195




                 1
                      application will be decided by the Honorable Jesus G. Bernal, Federal Judge of the
                 2
                      Central District of California, 3470 Twelfth Street, Riverside, California, 92501-
                 3
                      3801 and may be heard at a date and time to be determined by the Court.
                 4
                            This application is brought pursuant to Central District Local Rule 7-19 and
                 5
                      the Standing Order of Judge Bernal. This application is based on the First and
                 6
                      Fourteenth Amendments to the U.S. Constitution, this Notice of Motion, the
                 7
                      attached Memorandum of Points and Authorities, the declarations of Jenny Huang
                 8
                      and Maggy Krell, the pleadings on file herein, public records, and on whatever
                 9
                      other additional evidence is adduced at the hearing on this application.
                10
                            On September 8, 2020, Plaintiff’s counsel advised the following defense
                11
                      counsel by email of their intention to file this ex parte application, in compliance
                12
                      with Local Rule 7-19:
JUSTICE FIRST




                13
                14    GREGORY YOUNG                                 Susan E. Coleman
                15    Deputy Attorney General                       BURKE, WILLIAMS & SORENSEN, LLP
                      300 South Spring Street, Suite 1702           444 South Flower Street,
                16    Los Angeles, CA 90013                         Suite 2400
                17    Telephone: (213) 269-6110                     Los Angeles, CA 90071
                      Fax: (916) 731-2147                           Tel: 213.236.0600
                18
                      E-mail: Gregory.Young@doj.ca.gov              Fax: 213.236.2700
                19                                                  E-mail: scoleman@bwslaw.com
                20    Attorneys for DefendantsA. Miller,
                      S. Stark, M. Hill, I. Ordaz                   Attorneys for Defendants
                21    and R. Diaz                                   Gerardo Romo and Samuel Navarro
                22
                23    Defendants Romo and Navarro responded by email that they did not intend to
                24    oppose the motion and Deputy Attorney General Gregory Young responded that he
                25    intends to oppose the application on behalf of CDCR.
                26          Pursuant to Central District Local Rule 7-3, this motion is made following
                27    meet and confer efforts from September 1-8, 2020 with the Litigation Coordinator
                28


                                   PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                      ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                 PAGE 2
                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 3 of 6 Page ID #:196




                 1
                      at the California Institution for Women, the California Department of Corrections
                 2
                      & Rehabilitation, and Deputy Attorney General Gregory Young.
                 3
                 4
                      Dated: September 8, 2020                U.C. DAVIS CIVIL RIGHTS CLINIC
                 5                                            JUSTICE FIRST
                 6                                            LAW OFFICE OF MAGGY KRELL
                 7
                 8                                            By:      /s/ Jenny Huang
                 9                                                  Jenny Huang
                10
                                                              Attorneys for Plaintiff KEIANA ALDRICH
                11
                12
JUSTICE FIRST




                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28


                                   PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                      ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                 PAGE 3
                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 4 of 6 Page ID #:197




                 1
                                   MEMORANDUM OF POINTS AND AUTHORITIES
                 2
                 3                                     INTRODUCTION
                 4          Plaintiff Keiana Aldrich brings this motion to request a court order requiring
                 5    the California Institution for Women (“CIW”) and/or the California Department of
                 6    Corrections and Rehabilitation (“CDCR”) to provide confidential legal phone calls
                 7    between Ms. Aldrich and her legal counsel. Plaintiff urgently requests a
                 8    confidential phone call, as soon as possible, in light of her recent suicide attempt
                 9    and concerns for her mental health status. Thereafter, Plaintiff requests a court
                10    order for weekly confidential legal calls for litigation purposes, to assist in
                11    ensuring her mental health stability, and to protect Ms. Aldrich from potential
                12    retaliatory actions by prison staff.
JUSTICE FIRST




                13                                           ARGUMENT
                14          The First and Fourteenth Amendments ensure that prisoners have
                15    meaningful access to the courts and to their attorneys. Lewis v. Casey, 518 U.S.
                16    343, 346 (1996); Ching v. Lewis, 895 F.2d 608, 609 (9th Cir. 1990). The right of
                17    access to the courts includes the right of prisoners to communicate with their
                18    attorney in a confidential setting. Jones v. City and County of San Francisco, 976
                19    F.Supp. 896, 913 (N.D.Cal. 1997) (noting that the lack of privacy in attorney client
                20    communications raises concerns under the Sixth and Fourteenth Amendments).
                21    Courts have recognized that confidential communications between an attorney and
                22    client is necessary to ensure a prisoner’s constitution right of access to the courts.
                23    Ching v. Lewis, supra, 895 F.2d at 610 (“[t]he opportunity to communicate
                24    privately with an attorney is an important part of that meaningful access); Keker v.
                25    Procunier, 398 F.Supp.756, 761 (E.D. Cal. 1975) (recognizing that telephone
                26    restrictions can infringe on the privacy implicit in attorney-client relationships); In
                27    re Grimes, 208 Cal.App.3d 1175, 1182-83 (1989) (collect calls from jail denied
                28    detainees reasonable access to counsel).


                                    PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                       ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                  PAGE 4
                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 5 of 6 Page ID #:198




                 1          Pursuant to prison regulations, prisoners have a right to private and
                 2    confidential phone calls with their attorney. 15 Cal. Code Regs. § 3282.
                 3    Recognizing the need to impose limitations to minimize the risk of Covid-19 in
                 4    prisons, Plaintiff is not requesting legal visits at this time and requests the ability to
                 5    communicate confidentially with her legal counsel by phone. Despite efforts to
                 6    meet and confer with CIW, CDCR, and Deputy Attorney General Greg Young,
                 7    CIW has refused to provide a confidential phone call between Ms. Aldrich and her
                 8    counsel, despite being informed about Ms. Aldrich’s recent suicide attempt. (Krell
                 9    Decl. at ¶¶ 11-22; Huang Decl. at ¶¶ 14-15; Exhs. A, B, and C.) By this motion,
                10    Plaintiff’s counsel urgently requests a confidential phone call with Ms. Aldrich in
                11    light of information that she recently attempted suicide. (Krell Decl. at ¶¶ 19-22.)
                12    Thereafter, this motion requests a weekly confidential phone call between Plaintiff
JUSTICE FIRST




                13    and legal counsel for litigation purposes, to assist in ensuring her mental health
                14    stability, and to protect Ms. Aldrich from potential retaliatory actions by prison
                15    staff. (Id. at ¶¶ 23-24; Huang Decl. at ¶¶ 2, 11-12.)
                16          In light of greater challenges facing prisons during the pandemic, Plaintiff
                17    will refrain scheduling confidential legal calls with Ms. Aldrich, unless necessary
                18    for the above-described reasons. By this motion, Plaintiff does not intend to
                19    interfere with prison operations that are understandably burdened in this
                20    unprecedented time. Rather, Plaintiff requests that CIW comply with the
                21    constitutional requirements of ensuring prisoners access to the courts and counsel,
                22    consistent with the manner observed by other prisons during the pandemic,
                23    including the Central California Women’s Facility. (Huang Decl. at ¶¶ 2-10.) In
                24    response to any alleged concerns that providing Ms. Aldrich with access to a
                25    telephone may be a danger to her mental health (Exh. A at p.1), Plaintiff’s counsel
                26    agrees that, consistent with past legal visits provided at CIW, the prison may
                27    provide a confidential phone call under visual surveillance by correctional or
                28    mental health staff, to ensure Ms. Aldrich’s safety. (Huang Decl. at ¶ 13.)


                                    PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                       ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                  PAGE 5
                     Case 5:20-cv-00974-MCS-KK Document 38 Filed 09/08/20 Page 6 of 6 Page ID #:199




                 1                                      CONCLUSION
                 2          For the reasons stated above, Ms. Aldrich respectfully requests that this
                 3    Court issue an order, pursuant to the All Writs Act, 28 U.S.C. § 1651, compelling
                 4    CIW and/or CDCR to provide an immediate confidential legal call between
                 5    Plaintiff and her legal counsel, followed by a weekly confidential legal call to be
                 6    scheduled at a day and time that is least burdensome on prison operations.
                 7
                 8    Date: September 8, 2020                 U.C. DAVIS CIVIL RIGHTS CLINIC
                                                              JUSTICE FIRST
                 9                                            DJR HEALTH LAW AND CONSULTING
                10
                11                                            By: _____/s/ Jenny Huang_____________
                                                                         Jenny Huang
                12
JUSTICE FIRST




                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28


                                   PLAINTIFF’S EX PARTE APPLICATION FOR CONFIDENTIAL LEGAL CALLS
                                      ALDRICH. V. ROMO, ET AL., CASE NO. 5:20-CV-00974(JGB)(KK)
                                                                 PAGE 6
